51 F.3d 276
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Herbert WILLIAMS, Jr., Plaintiff-Appellant,v.UNITED PARCEL SERVICE, INC., Defendant-Appellee.
No. 94-3559.
United States Court of Appeals, Seventh Circuit.
Argued March 27, 1995.Decided March 28, 1995.

1
Before EASTERBROOK and KANNE, Circuit Judges, and STIEHL, District Judge*.

Order

2
The court affirmed the judgment in open court for the reasons given by the district judge.  We add only that appellant's principal argument--that there is a material dispute about whether he "falsified" a driver's time card--is incorrect.  Appellant concedes that he wrote on the card a time preceding the driver's actual arrival.  Appellant offered justifications for this act, but we do not sit, after the fashion of an arbitrator implementing a "just cause" contract, to determine the adequacy of justifications.  Federal law does no more than prohibit discrimination, and this record does not support an inference of discrimination.


3
AFFIRMED.



*
 Of the Southern District of Illinois, sitting by designation